20-1019
     Chambers v. Garland
                                                                             BIA
                                                                       Poczter, IJ
                                                                    A087 548 195
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 8th day of July, two thousand twenty-two.
 5
 6   PRESENT:
 7            JOSEPH F. BIANCO,
 8            WILLIAM J. NARDINI,
 9            STEVEN J. MENASHI,
10                 Circuit Judges.
11   _____________________________________
12
13   ANDREW ST AUBYN CHAMBERS, AKA
14   ANDREW CHAMBERS, AKA ANDREW
15   CHAMBE,
16            Petitioner,
17
18                    v.                                  20-1019
19                                                        NAC
20   MERRICK B. GARLAND, UNITED
21   STATES ATTORNEY GENERAL,
22            Respondent.
23   _____________________________________
24
25   FOR PETITIONER:                  Craig Relles, Esq., White Plains,
26                                    NY.
27
28   FOR RESPONDENT:                  Jeffrey Bossert Clark, Assistant
29                                    Attorney General; Shelley R. Goad,
30                                    Assistant Director; Tim Ramnitz,
31                                    Attorney, Office of Immigration
 1                                       Litigation, United States
 2                                       Department of Justice, Washington,
 3                                       DC.

 4       UPON DUE CONSIDERATION of this petition for review of a

 5   Board of Immigration Appeals (“BIA”) decision, it is hereby

 6   ORDERED, ADJUDGED, AND DECREED that the petition for review

 7   is DISMISSED for lack of jurisdiction.

 8       Petitioner    Andrew       St.    Aubyn   Chambers,        a   native   and

9    citizen of Jamaica, seeks review of a February 25, 2020

10   decision of the BIA affirming a June 28, 2018 decision of an

11   Immigration Judge (“IJ”), which denied withholding of removal

12   and relief under the Convention Against Torture (“CAT”).                    In

13   re Andrew St Aubyn Chambers, No. A 087 548 195 (B.I.A. Feb.

14   25, 2020), aff’g No. A 087 548 195 (Immigr. Ct. N.Y.C. Jun.

15   28, 2018).      We assume the parties’ familiarity with the

16   underlying facts and procedural history.

17       We have jurisdiction to review petitions for review filed

18   within 30 days of a “final order of removal.”                        8 U.S.C.

19   § 1252(a)(1), (b)(1).      We lack jurisdiction here because the

20   2020 BIA decision—the only decision from which the petition

21   would   be   timely—is     a    decision      in   a    “withholding-only”

22   proceeding that does not constitute a final order of removal.

23   See Bhaktibhai-Patel v. Garland, 32 F.4th 180, 191 (2d Cir.

24   2022)   (“Any   decision       an    immigration       judge   makes   during
                                            2
 1   withholding-only proceedings is . . . not itself a final

 2   order of removal and does not merge into an alien’s final

 3   order of removal.” (internal quotation marks and alteration

 4   omitted)).

 5       Chambers    was    ordered   removed   in     November    2010    but

 6   reentered the United States without permission.               Certified

 7   Administrative Record (“CAR”) at 551.              The Department of

 8   Homeland Security reinstated his removal order in May 2014.

 9   CAR at 548; see 8 U.S.C. § 1231(a)(5).          Chambers expressed a

10   fear of returning to Jamaica and was referred to an IJ for

11   withholding-only proceedings.        CAR at 519–20; see 8 C.F.R.

12   § 208.31.       An    IJ    denied   Chambers’s     application       for

13   withholding of removal and CAT relief, and the BIA affirmed

14   that decision in February 2020.       CAR at 3–4, 40–45.        Chambers

15   petitioned for review on March 20, 2020.

16       We have held that “[d]ecisions made during withholding-

17   only proceedings cannot qualify as orders of removal” because

18   decisions    regarding     eligibility   for    withholding     and   CAT

19   relief “do not determine whether the alien is deportable or

20   order   deportation.”       Bhaktibhai-Patel,      32   F.4th    at   190

21   (internal     quotation      marks   and       alteration     omitted).

22   Accordingly, we have jurisdiction only if Chambers’s petition

23   is otherwise timely to challenge a final order of removal.
                                  3
 1   See   8   U.S.C.   § 1252(a)(1),     (b)(1).       However,     the   only

 2   decisions here that constitute reviewable final orders are

 3   Chambers’s original 2010 removal order and the 2014 decision

 4   reinstating that order.       Chambers’s March 2020 petition for

 5   review is not timely to challenge either decision.                    See

 6   Bhaktibhai-Patel,     32   F.4th    at   191–93;   see   also   8 U.S.C.

 7   § 1252(b)(1) (establishing a 30-day deadline for petition for

 8   review); Luna v. Holder, 637 F.3d 85, 92 (2d Cir. 2011)

9    (“Th[e] 30–day filing requirement is jurisdictional and is

10   not subject to equitable tolling.” (internal quotation marks

11   omitted)).

12         For the foregoing reasons, the petition for review is

13   DISMISSED.    All pending motions and applications are DENIED

14   and stays VACATED.

15                                      FOR THE COURT:
16                                      Catherine O’Hagan Wolfe,
17                                      Clerk of Court
18




                                         4